Citation Nr: 0842396	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO. 05-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for residuals of a hemilaminectomy and fragmentectomy at L4-
5. 

2. Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
May 1980, and July 1984 to September 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of hemilaminectomy and fragmentectomy at L4-5, and 
awarded a 10 percent rating effective October 1, 2002 and TMJ 
dysfunction, which was awarded a noncompensable rating 
effective October 1, 2002. The veteran disagreed with the 
ratings of these disabilities and the current appeal ensued. 

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of that hearing is of record and associated with the claims 
folder. 

In January 2007, the Board remanded the instant claims for 
further development. 

The issue of an initial rating in excess of 10 percent for 
residuals of a hemilaminectomy and fragmentectomy at L4-5 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's TMJ dysfunction is manifested by pain with an 
inter-incisal range of 46mm to 49mm and lateral excursion 
range of 10 mm to 13mm; inter-incisal range of 31mm to 40mm 
and lateral excursion range of 0 to 4mm is not demonstrated.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
TMJ dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.150, Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in May 2003, prior to the June 2003 
adjudication. In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that VA must also provide 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. The veteran received such notification 
in July 2006. 

Regarding the appeal of an initial rating following the grant 
of service connection for TMJ dysfunction, service connection 
for TMJ dysfunction has been established, and an initial 
rating for TMJ dysfunction has been assigned; therefore, the 
claim has been substantiated. As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended has been 
fulfilled. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

Also, it is of note that, after being awarded an initial 
disability rating for TMJ dysfunction, the veteran filed a 
Notice of Disagreement contesting the initial rating 
determination. The RO furnished the veteran a Statement of 
the Case addressing such rating, including notice of the 
criteria for a higher rating for TMJ dysfunction, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal. See 
38 U.S.C.A. §§ 5103A, 5104(a), 7105. Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. 

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this 
case, VA has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service treatment evidence, VA medical 
evidence, and VA examinations in connection with the claim. 
The veteran was also given the opportunity to submit any 
additional records that he may have. There are no known 
additional records or information to obtain. The veteran 
specifically indicated in a February 2007 writing that he had 
no additional information or evidence to give VA to 
substantiate his claim. 

In addition, a personal hearing was offered and the veteran 
testified at a Travel Board hearing in May 2006.The Board 
remanded the instant claim in January 2007, and the veteran 
underwent a VA examination in January 2008 and an addendum 
was attached to the examination report in June 2008. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


Initial Rating of TMJ dysfunction

Service connection for TMJ dysfunction was granted, and an 
initial noncompensable disability rating has been assigned 
for the entire period of the initial rating claim from 
October 1, 2002. The veteran disagreed with the initial 
rating awarded, and the current appeal ensued. The veteran 
has been rated on the basis of limitation of motion of 
temporomandibular articulation under Diagnostic Code (DC) 
9905.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

Under DC 9905, limited motion of the inter-incisal range from 
31 to 40 mm warrants a 10 percent evaluation; from 21 to 30 
mm warrants a 20 percent evaluation; from 11 to 20 mm 
warrants a 30 percent evaluation, and from 0 to 10 mm 
warrants a 40 percent evaluation. Limited motion of lateral 
excursion from 0 to 4 mm warrants a 10 percent evaluation. 
The note to DC 9905 provides that ratings for limited inter- 
incisal movement shall not be combined with ratings for 
limited lateral excursion. DC 9905.

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
veteran's contentions, particularly those stated at the 
May 2006 Travel Board hearing; the private and VA outpatient 
notes from 2002 to the present, and the findings from the VA 
dental examinations (May 2003, January 2008, and June 2008 
addendum) conducted during the pendency of this appeal. 
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, it is not required 
to discuss each and every piece of evidence in a case. The 
relevant evidence including that submitted by the veteran 
will be summarized where appropriate.

The veteran underwent a VA examination in May 2003. Medical 
history indicated that the veteran was struck in the left 
side of his face, dislocating the right temporomandibular 
joint. He complained of pain whenever working with his hands 
above his head. He also related that subluxating pain 
occurred two times per week and lasted up to three hours. 
Clinical evaluation revealed an obvious "pop" and "snap" 
with opening but he stated that pain was only moderate or 
minor with mastication. Inter-incisal range of motion of the 
mandible was 49mm at maximum opening and lateral excursion 
was 12mm from midline, bilaterally. There was no significant 
alveolar bone loss. The impression was normal appearing 
temporomandibular joints. 

Private treatment records from 2002 to 2006 were obtained and 
associated with the claims folder. In December 2004, the 
records showed that he had tenderness over his 
temporomandibular joint. In May 2006, it was related that his 
jaw hurt, making mastication difficulty. 

The veteran testified at a Travel Board hearing before the 
undersigned VLJ. He related testimony indicating that his jaw 
muscle sometimes locked into place, took 6 to 8 hours to pop 
back into place; he was able to hear clicking all the time, 
and that he wore a bite guard while working to help prevent 
locking of his jaw. 

Pursuant to the Board's remand of January 2007, the veteran 
underwent a VA examination in January 2008. The muscles of 
mastication were noted to be within normal limits. He related 
pain of the masseter muscle to be painful at a "4" on a 
level of pain from 1 to 10. There was popping on palpation of 
both TMJ joints. Ausculation with a loud click was heard. 
Range of motion of the TMJ showed maximum opening of 46mm, 
deviation of the left of 10mm, deviation of the right of 
13mm, and protrusive of 12mm. 

In June 2008, an addendum was written to the January 2008 
examination. The examiner was asked to clarify his January 
2008 findings. He indicated that he had reviewed the claims 
folder in connection with his examination. He stated that the 
maximum opening was 46 mm. This was the inter-incisal 
distance. This was described as slightly larger than normal, 
which is approximately 43 mm. The protrusive was 12 mm, 
deviation left was 10 mm, and the deviation right was 13 mm. 
These were described as the lateral excursion movements and 
were noted to be very normal. The examiner stated that the 
veteran did not have any temporomandibular joint disease. He 
was described as having fatigued muscles from grinding his 
teeth and the examiner suggested that he get a bite splint 
which he made for the veteran. The examiner also stated that 
there was no loss of range of motion of the TMJ or functional 
inability. 

The medical evidence in this case demonstrates inter-incisal 
range of 46 mm to 49 mm, and lateral excursions of 10mm to 13 
mm, measurements in excess of the limitation required for a 
compensable rating. The May 2003 and June 2008 examiners 
indicated that the veteran's temporomandibular range of 
motion was within normal limits.

Therefore, based on the aforementioned rating criteria and 
the competent medical evidence of record, the Board finds 
that the veteran's disability picture more nearly 
approximated the non-compensable criteria throughout the 
appellate period as there is no evidence showing that the 
veteran exhibited limitation of inter-incisal range of motion 
from 31 to 40 millimeters, or lateral excursion range of 
motion from 0 to 4 millimeters, necessary for a compensable 
rating.

The veteran is also not entitled to a compensable rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence 
demonstrates that the veteran experiences jaw pain and jaw 
popping and snapping. With regard to functional impairment, 
the evidence demonstrates that the veteran reported that it 
hurt to open his mouth wide, and that he had pain with 
moderate  to minor mastication. There is no evidence, 
however, of excess or weakened movement, excess fatigability, 
incoordination, or pain on movement. Even considering the 
effects of pain on use, the evidence does not show inter-
incisal range limited 31 to 40 mm, or range of lateral 
excursion limited to 0 to 4 mm, and thus the requirements for 
a compensable rating are not met. 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the veteran's symptoms in the 
context of other diagnostic codes. Higher ratings are 
assignable under other codes where there is complete loss of 
the mandible, loss of more than half of the mandible, 
nonunion or malunion of the mandible, or loss of the ramus. 
38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902, 9903, 9904, 
9906 or 9907 (2008). Significantly, however, the record 
contains no clinical findings which would support assignment 
of such higher schedular ratings in this case.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice. The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

While the veteran has complained most recently on VA 
examination in May 2003 and testified at May 2006 Travel 
Board hearing that his TMJ dysfunction is affected mostly by 
overhead work causing locking and pain, marked interference 
with employment, beyond that contemplated by the schedular 
rating, has not been shown or claimed. Further, the record 
does not reflect recent hospitalization for his TMJ 
dysfunction. Referral for consideration of an extraschedular 
evaluation is not warranted. See 38 C.F.R. § 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's TMJ dysfunction does not warrant a compensable 
rating at any time during this appellate period. As the 
preponderance of the evidence is against the claim for an 
increased initial rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction is denied.


REMAND

Further development is required in this claim for an initial 
increased rating for residuals of a hemilaminectomy and 
fragmentectomy at L4-5. 

A review of the record shows that the veteran was scheduled 
for a VA examination for the veteran's low back disability in 
November 2007. The January 2007 REMAND indicated, in 
pertinent part, that the veteran's VA and private treatment 
records related to the veteran's low back disability should 
be obtained in connection with the claim. Thereafter, the 
veteran was to undergo a VA x-ray examination in connection 
with his examination. When the veteran underwent the 
November 2007 VA examination, the examiner indicated that the 
lumbar spine x-rays that were to be done in connection with 
the claim, were not done. However, as indicated by the 
veteran's representative in the November 2008 Informal 
Hearing Presentation, the examiner used the April 2003 report 
of X-rays of the lumbar spine in connection with his findings 
to determine the severity of the veteran's lumbar spine 
disability. Additionally, the examiner indicated that he had 
reviewed the claims file in connection with the claim, but 
further stated that he had not reviewed any private treatment 
records in connection with the claim. The veteran submitted 
private treatment records at his May 2006 Travel Board 
hearing in connection with his claim. Additional private 
treatment records were obtained from the veteran's private 
physician in connection with the January 2007 Board remand. 
All of these private treatment records were associated with 
the claims file at the time of the VA examination. The duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 
Moreover, since this was a failure to comply with the 
January 2007 remand, Stegall v. West, 11 Vet. App. 268 (1998) 
requires that a remand is necessary due to a failure to 
follow the Board's directives in a prior remand. The Court 
further held, that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders. Id. 

Based on the foregoing, this case is REMANDED for the 
following:

1. Return the VA orthopedic examination 
of November 2007, and the veteran's 
claims folder, to the examiner who 
conducted the November 2007 examination 
for purposes of ascertaining the current 
nature and severity of his service-
connected low back disorder. The examiner 
must acknowledge receipt and review of 
the claims folder, to include the 
veteran's private treatment records, new 
x-ray examination of the low back, and a 
copy of this remand in conjunction with 
the examination. 

2. If the examiner is no longer 
available, the veteran must be afforded a 
new VA orthopedic examination, and the 
orthopedic examination should be 
conducted by a physician with sufficient 
expertise to determine the current degree 
of severity of the veteran's service-
connected residuals of a hemilaminectomy 
and fragmentectomy at L4-5. The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing. The claims folder must be made 
available, to include the veteran's 
private low back treatment records, to be 
reviewed by the examiner. X-ray studies, 
should be performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability. 
The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm. Any functional 
impairment of the lower extremities due 
to the veteran's service-connected low 
back disability should be identified.

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain. The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.

Tests of joint motion against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion. If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups. If this is not feasible, the 
examiner should so state.

Lastly, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability, to include any associated 
impairment of the lower extremities, on 
the veteran's ability to work.

The rationale for all opinions expressed 
should also be provided. 

3. Thereafter, the RO/AMC will 
readjudicate the issue set forth above. 
The RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. 

4. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative, if any, should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal. They should be given an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


